505 F.2d 476
164 U.S.App.D.C. 369
National Tenants Organization, Inc.v.Department of Housing and Urban Development
73-1863
UNITED STATES COURT OF APPEALS District of Columbia Circuit
9/24/74

D.C.D.C., 358 F.Supp. 312
REMANDED


1
---------------



* The judgment or order is accompanied by a Memorandum explanatory of the judgment.  Such memorandum is not included with the opinions of the Court that are printed, and it may not be cited in briefs or memoranda of counsel as precedents, under local rule.